Title: Farm Reports, 9–15 April 1797
From: Anderson, James
To: Washington, George



[9–15 April 1797]


               A Meteorological Account of the Weather kept at Mount Vernon
               
                  1797 April
                  
                  
                  
               
               
                  9 in the Morning
                  50 N.W. clear
                  52 N.W. clear
                  50 W. cloudy
               
               
                  10
                  41 N.W. clear
                  46 N.W. clear
                  42 N.W. clear
               
               
                  11
                  52 W. clear
                  56 S.W. clear
                  52 S.W. clear
               
               
                  12
                  *62 S. clear
                  64 S. clear
                  62 S. clear
               
               
                  
                  *began Planting Corn on River Farm
               
               
               
                  13
                  62 S. cloudy
                  63 S. cloudy
                  62 S. clear
               
               
                  14 all the Farms planting at
                  60 S. clear
                  64 S. clear
                  62 S. clear
               
               
                  15
                  60 S.E. cloudy
                  62 S.E. Thunder & Rain
                  60 S.E. much Rain
               
            

               
                  Dr.
                  Mansion house for the work of 8 hands ⅌ Week
                  48 days
               
               
                  Cr.
                  By one waggon hauling Rails 3 Corn 1 & Hay 2 days
                   6
               
               
                  
                     3 Horse Cart hauling Lime 1 & wood 5 days
                   6
               
               
                  
                   "  Picking up Stones off Clover Lotts
                   6
               
               
                  
                   "  Planting Potatoes 3 & Lucern & St foine 3 days
                   6
               
               
                  
                   "  Attending the Stone Mason
                   6
               
               
                  
                   "  Joe Trimming Trees
                   6
               
               
                  
                   "  cuting of Wood
                   6
               
               
                  
                   "  Hauling of the Seine
                   6
               
               
                  
                  
                  48
               
            
Stock 1 Stud Horse 3 Stud Jacks 3 Youn[g] do—7 Horses 10 Asses—9 working & 16 unbroke Mules, 16 Cows & 3 Calves 9 Wedders 4 Ews & 4 Lambs, Decreased one Wedder killed.

               
                  Dr.
                  Ditchers for the work of 4 Men Amot. ⅌ week
                   24
               
               
                  
                  By Hauling of the Seine
                   18
               
               
                  
                   "  Cuting Wood
                    6
               
               
                  
                  
                   24
               
               
                  Dr.
                  River Farm for the Work of 27 Hands Amounting ⅌ week to
                  162 days
               
               
                  Cr.
                  By ploughing & planting Corn
                   70
               
               
                  
                   "  Cleaning wheat & Hauling do & Cheat & Corn to Mill
                    3
               
               
                  
                   "  Hauling Rails 6 days Weeding & Manuring Thorns 4
                   10
               
               
                  
                   "  Making Posts & Rails
                   18
               
               
                  
                   "  Raking weeds & dead Grass from off the Clover
                   10
               
               
                  
                   "  Fishing
                   12
               
               
                  
                   "  Peter in the Garden at Mansionhouse
                    6
               
               
                  
                   "  Attending to Stock
                    6
               
               
                  
                     Stoped By one days Rain
                   27
               
               
                  
                  
                  162
               
            
Stock 12 Horses 11 Mules & 1 Mule foal—83 Cattle & 14 Calves 196 Sheep & 75 Lambs Decreased 1 Lamb Sent to the Mansionhouse.

               
                  Corn
                  sent to Mill
                  25½ Bu.
               
               
                  do
                  sent to Mansion
                  30
               
               
                  do
                  fed to Stock
                  20
               
               
                  
                  
                  75½
               
               
               
                  Wheat sent to Mill
                  18½
               
               
                  Cheat
                  53
               
            

               
                  Dr.
                  Mudy hole for the work of 14 hands Amot. ⅌ Week
                  84
               
               
                  Cr.
                  By a Cart at the Mill 1 and hauling Rails 4 days
                   5
               
               
                  
                   "  Rolling Oats
                   1
               
               
                  
                   "  Ploughing 28 & cuting down Corn Stalks 5 days
                  33
               
               
                  
                   "  Burning Brush & clearing of Ground
                  10
               
               
                  
                   "  Planting & covering of Corn
                  10
               
               
                  
                     Shelled Corn when Stoped by Rain
                   6
               
               
                  
                     Sick Darcus, Letty, And Amie in Child bed each 6 days
                  18
               
               
                  
                       Molly otherwise Sick
                   1
               
               
                  
                  
                  84
               
            
Stock 7 Horses 4 Mules 33 Cattle & Calves 49 Sheep and 19 Lambs Increased one Lamb.

               
                  Corn sent to Mill
                  10 Bu.
               
               
                  do  fed to Stock
                   4
               
               
                  
                  14 do
               
            

               
                  Dr.
                  Doguerun for the Work of 16 hands Amot.
                  96 days
               
               
                  Cr.
                  By Ploughing 30 & Planting Corn 24 days
                  54
               
               
                  
                   "  By Hauling wood to Distillery 1 & Manure 5 days
                   6
               
               
                  
                   "  Cleaning the Meadow 7 fixing Gate ⟨Barrs⟩ 1 day
                   8
               
               
                  
                   "  Shelling Corn & cleaning Stable when it rained
                   5
               
               
                  
                   "  cleaning of new Ground
                   8
               
               
                  
                   "  Joe hauling the Seine
                   3
               
               
                  
                     Sick Joe 1 Lucey 1 Judah 3 & Cartor Jack 3 & Sarah 4 days
                  12
               
               
                   
                  
                  96
               
            
Stock 5 Horses 9 Mules 135 Sheep 41 Lambs, 67 Cattle & 6 Calves Decreased 1 Sheep found dead—Increase one Mule from Mansion house.

               
                  Corn
                  Sent to Mill
                  12 Bushels
               
               
                  do
                  fed to Stock
                  11½ do
               
               
                  
                  
                  23½
               
            

               
                  Dr.
                  Union Farm for the work of 22 hands Amot. ⅌ week
                  132
               
               
                  Cr.
                  By ploughing for Corn 48 & planting Corn 35 days
                   83
               
               
                  
                   "  Filling up Gullys 20 & cleaning of Meadow 20 days
                   40
               
               
                  
                   "  Hauling Slope 3 & Hauling Manure 3 days
                    6
               
               
                  
                     Sick Siss
                    3
               
               
                  
                  
                  132
               
            

Stock 15 Horses, & 6 Mules, 65 Cattle & 2 Calves 111 Sheep & 33 Lambs—Decrease one Cow died—And de[c]reased 13 Lambs entered by Mistake in last Weeks report.

               
                  Corn
                  sent to Mill
                  
                  20 Bushels
               
               
                  do
                  fed to Stock
                  
                  15 do
               
               
                  
                  
                  
                  35
               
               
                  Wheat 
                  sent to mill
                  113 Bushels
                  
            

               
                  Dr.
                  Carpenters for the work of 7 Men ⅌ week
                  42
               
               
                  Cr.
                  By Hewing of Timber for a wheat Machine
                  14
               
               
                  
                   "  repairing Gates at River Farm
                   1
               
               
                  
                   "  packing of Fish
                   1
               
               
                  
                     Stoped by Rain
                   4
               
               
                  
                     Isacc & Joe working in the Shop, making of Ploughs & repairing Mansionhouse
                  10
               
               
                  
                     Davie in Coopers Shop
                   6
               
               
                  
                     Christopher in the House
                   6
               
               
                   
                  
                  42
               
            

               
                  Dr.
                  Brick Layers for the Work of 2 Men ⅌ week
                  12
               
               
                  
                  By Tom Davis & Muckles hauling Seine
                  12
               
               
                  John Neale assisting, & attending the same
                  
               
               
                  Dr.
                  Spinners, Sewers & Knitters for the Work of 15 Women amounting to
                  96 days
               
               
                  Cr.
                  


By Matilda Spinning
6 lb. Tow Yarn


 "  Delia Spinning
6 lb. do


 "  Annie Spining
5 lb. do


 "  Delphia Spinning
3½ do


 "  Judith
4 lb. Stocking Yarn


 "  Kitty
   2   Sewing thread


 "  Betsey Davis
Sewing 9 Shirts


 "  Alsey
Sewing 9 do



                   6 days
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   "  Lame Alley Knitting 2 pair Stockings
                   6
               
               
                  
                   "  Lucey Knitting 1 pair do
                   6
               
               
                  
                   "  Dolsey Spinning 4 lb. Tow Yarn 4 in the House 2
                   6
               
               
                  
                   "  Caroline in the house
                   6
               
               
                  
                   "  Sall in the House
                   6
               
               
                  
                   "  Charlotte in Child bed
                   6
               
               
                  
                     Sick Doll
                   6
               
               
                  
                  
                  90
               
               
                  
                     Lame Peter knitting 2 pair Stockings
                   6 days
               
               
               
                  Dr.
                  Gardeners for the work of 4 Men ⅌ Week
                  24 days
               
               
                  Cr.
                  By planting & cleaning in the Vineyard
                  12
               
               
                  
                   "  planting & cleaning in the Gardens
                  10
               
               
                  
                   "  lost by Rain
                   2
               
               
                  
                  
                  24
               
            

               
                  Mill Dr.
                  I[ndian] Corn
                  Wheat
               
                
                  To Mudy hole
                  10.2 
                  
               
               
                     Dogue Run
                  12.  
                  
               
               
                     Union Farm
                  20.  
                  113.58
               
               
                     River Farm
                  25.2 
                   18.50
               
               
                  Toll this Week
                  10.  
                  
               
               
                  
                  78.  
                  131  
               
            

               
                  Contra
                  I[ndian] Meal
                  Flour Sup. Fine
                  Hom[iny]
                  Sh[orts] Bran
               
               
                  By Mudyhole
                  10.2
                  
                  
                  
               
               
                     Doguerun
                  12. 
                  
                  
                  
               
               
                     Union Farm
                  15.2
                  
                  
                  
               
               
                     River Farm
                  13.2
                  
                  
                  5. 
               
               
                     Mansionhouse
                  19.2
                  
                  
                   .9
               
               
                     James Anderson & serts &ca
                  1.3
                     . 50
                  
                  
               
               
                     John Neale
                  1. 
                  
                  
                  
               
               
                     William Stewart
                  1. 
                     .200
                  
                  
               
               
                     Generals use
                   .2
                  392.   
                  
                  
               
               
                     Fis[h]ery
                  3. 
                  
                  
                  
               
               
                     Davie Mudyhole
                  mid[lings]25 lb.
                  
                  
                  
               
               
                     John Violet
                  1. 
                  
                  
                  
               
               
                     Cooper Miller & boys
                  1.2
                  
                  
                  
               
               
                     Fed to Sows & pigs
                   .1
                  
                  
                  
               
               
                  
                  81.2
                  392.250
                  5.
                   .9
               
            

               
                  Superfine Flour packed on hand formerly
                    6 Blls
                  Fine flour packed on hand formerly
                   2 Blls
                 
               
               
                  210
                  66 mid.
                  2
               
               
                  Ship Stuff delivered
                  
                  
                  68
                  2
               
               
                   Still 1110
                  216
                  
                  68
                  2
               
               
                  off this for the House
                    2
                  
                  
                  
               
               
                  
                  214
                  
                  
                  
               
            


               
                  Dr.
                  Coopers for the work of 3 hands Amounting ⅌ Week
                  18
               
               
                  Cr.
                  By Trimming Pork & Beef Barrels at Mansion house 2
                   2
               
               
                  
                   "  dressing Fish Barrel Staves 10 & making flour Barrels 6
                  16
               
               
                  
                  
                  18
               
            

               
                  Miller Ben
                  Working on the Mill Race
                  1½
               
               
                   do
                  Working in the Mill
                  4½
               
               
                  
                  
                  6
               
            

               a General View of the Stock on the Estate of Mount Vernon 15 April 1797
               
                  
                  Stud,
                  Stud J[acks],
                  Horses
                  Asses,
                  Mules
                  Total
               
               
                  Mansion
                  1
                  6
                   7
                  10
                  25
                  49
               
               
                  River
                  
                  
                  12
                  
                  12
                  24
               
               
                  Mudyhole
                  
                  
                   7
                  
                   4
                  11
               
               
                  Doguerun
                  
                  
                   5
                  
                   9
                  14
               
               
                  Union Farm
                  
                  
                  15
                  
                   6
                  21
               
               
                  James Anderson
                  
                  
                   2
                  
                  
                   2
               
               
                  Mill & Distilery
                  
                  
                   1
                  
                  
                   1
               
               
                  
                  1
                  6
                  49
                  10
                  56
                  122
               
               
                  
                  Cattle
                  Calves
                  Total
                  Sheep
                  Lamb
                  Total
               
               
                  Mansion
                  16
                   3
                  19 
                  13 
                   4 
                  17
               
               
                  River
                  83
                  14
                  97 
                  196 
                  75 
                  271
               
               
                  Mudyhole
                  33
                   2
                  35 
                  49 
                  19 
                  68
               
               
                  Doguerun
                  67
                   6
                  73 
                  135 
                  41 
                  176
               
               
                  Union Farm
                  65
                   2
                  67 
                  111 
                  33 
                  144
               
               
                  James Anderson
                  15
                   9
                  24 
                  
                  
                  
               
               
                  Mill & Distillry
                   2
                   1
                   3 
                  
                  
                  
               
               
                  
                  281
                  37
                  318 
                  504 
                  172 
                  676
               
            
